Citation Nr: 0313153	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  97-20 506A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left hemidiaphragm 
paralysis/left phrenic nerve damage under the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
February 1975.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for left hemidiaphragm 
paralysis/left phrenic nerve damage, claimed to have resulted 
from coronary bypass graft surgery performed at a VA medical 
facility in July 1993.  

In December 1999, a hearing was held at the RO in St. 
Petersburg before the undersigned Veterans Law Judge.  In 
March 2000, the Board remanded this claim for additional 
development.  The case returned to the Board in February 
2002.  In July 2002, the Board began developing additional 
evidence in this case.

The Board notes that there was a motion pending to change the 
veteran's representative.  However, the veteran died before 
the Board could rule on that motion.  It is, therefore, moot.


FINDING OF FACT

On June 12, 2003, the Board received documentation showing 
that the veteran died on March [redacted]
, 2003. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).  In reaching this determination, the 
Board intimates no opinion as to the merits of this appeal or 
to any derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2002).

ORDER

The appeal is dismissed.

		
	                                                 STEVEN L. 
KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



